Case 2:17-cv-01100-JAD-EJY Document 129 Filed 09/09/19 Page 1 of 4




                                        ORDER GRANTING PLAINTIFF'S
                                                                 FILE
                                        MOTION TO EXTEND TIME TO RILE
                                        MOTIONS IN LIMINE



                                                   ECF No. 129
Case 2:17-cv-01100-JAD-EJY Document 129 Filed 09/09/19 Page 2 of 4
Case 2:17-cv-01100-JAD-EJY Document 129 Filed 09/09/19 Page 3 of 4




  Good cause appearing, IT IS SO ORDERED. Counsel is reminded that any
  motions in limine must be presented as a single, omnibus motion and not
  as separate motions. In the event that defense counsel refuses to meet and
  confer, plaintiff's counsel is instructed to so report in the affidavit that
  accompanies its omnibus motion in limine.


                                           ___________________________
                                                  _____
                                                      _ ______
                                                           ___
                                                             ______
                                                             ____________
                                                                     __
                                           U.S. District
                                                  stri
                                                    rict
                                                    ri ct Judge
                                                       ct Ju
                                                          Ju      9-10-19
                                                                  9--10
                                                                  9  10-19
